Citation Nr: 9927926	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-10 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran served in active service from May 1947 
to May 1950. 

In addition, the Board notes that, in the July 1998 VA form 9 
(Appeal to Board of Veterans' Appeals), the veteran requested 
an appeal hearing before a traveling member of the Board.  
However, in a statement received in September 1998, the 
veteran indicated that he no longer wished to have such an 
appeal hearing.  No further requests for hearings have been 
made by the veteran.  Therefore, pursuant to 38 C.F.R. § 
20.704 (1998), the veteran's July 1998 hearing request is 
considered withdrawn.


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran currently suffers from bilateral hearing loss which 
is related to his period of service.

2.  There is no competent medical evidence that indicates the 
veteran currently suffers from tinnitus which is related to 
his period of service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (1998).  

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

II.  The Evidence.

The veteran's service medical records contain his entrance 
and discharge examinations which reveal his hearing acuity 
was 15/15 bilaterally, as per the whispered voice test.  In 
addition, the veteran's DD-214 reflects his service specialty 
was infantryman, and he has reported that his duties included 
supervising the training, routine functioning and tactical 
employment of a rifle fire team or squad.

Furthermore, the evidence includes a November 1997 VA 
examination report which shows the veteran reported that he 
had bilateral, constant tinnitus with a time of onset within 
the prior 35-40 years.  The veteran's pure tone thresholds, 
in decibels, for the left ear were 40, 45, 55, 55, 60, and 
for the right ear which were 35, 45, 55, 55, 60, both 
measured at 500, 1000, 3000, 2000, and 4000 Hertz.  His 
speech discrimination was 88 percent for the left ear, and 84 
percent for the right ear.  The veteran was diagnosed with 
mild to moderate right ear hearing loss between 500 and 3000 
Hertz, sloping to moderately severe from 4000 to 8000 Hertz; 
and mild to moderate left sensorineural hearing loss from 250 
to 3000 Hertz, sloping to moderately severe/severe from 4000 
to 8000 Hertz.   

Lastly, the evidence includes a hearing transcript of the 
veteran's October 1998 appeal hearing at the RO.  During his 
hearing, the veteran testified that his current bilateral 
hearing loss and tinnitus were related to extensive noise 
exposure in service to include while serving as a 
supervisor/trainer of routine functioning and tactical 
employment of a rifle fire team/squad.  

III.  Bilateral Hearing Loss.

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  However, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court stated that 38 
C.F.R. § 3.385, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service. Id. 
at 159.  The Court explained that when audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Id. at 160.

After a review of the claims file, the Board finds that the 
evidence of record does not contain any evidence that the 
veteran's bilateral hearing loss is related to his period of 
service.  Specifically, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a nexus between his period of service and 
his current hearing disability.  A well-grounded claim must 
be supported by evidence, not merely allegations.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
alternative, the Board observes that, as the earliest 
evidence of record that the veteran suffers from hearing loss 
is contained in the November 1997 VA examination report, 
which is more than forty-five years after his discharge from 
service, the veteran has failed to demonstrate a continuity 
of symptomatology following his discharge from service.  
38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 Vet. App. 
488 (1997); Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999).  More importantly, in the absence of 
competent medical evidence to support the claim of service 
connection for bilateral hearing loss, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and thus, the 
claim must be denied.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.385 (1998). 

IV.  Tinnitus.

After a review of the claims file, the Board finds that the 
evidence of record does not contain any evidence that the 
veteran currently suffers from tinnitus which is related to 
his period of service.  Specifically, the veteran has failed 
to satisfy an essential element necessary to well ground his 
claim, which is the existence of a nexus between his period 
of service and his tinnitus.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997); Clyburn v. West, No. 97-1321 (U.S. Vet. 
App. April 2, 1999).  Thus, in the absence of competent 
medical evidence to support the claim of service connection 
for tinnitus, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim is well 
grounded, and thus, the claim must be denied.  38 U.S.C.A. 
§ 5107 (West 1991). 

V.  Conclusion.

In arriving at this conclusion, the Board took into 
considerations the various statements by the veteran and his 
representative tending to link his current claimed disorders 
to his period of service.  However, while the Board 
acknowledges the sincerity of these statements, the Board 
notes that the veteran and his representative are laypersons 
and, as such, are not qualified to offer a medical opinion 
regarding the existence of a disability or as to the etiology 
of any such disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit, supra, in which the Court 
held that a veteran does not meet the burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions).

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claims of service connection, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
"well grounded" claim, and thus, there is nothing in the 
text of section 5107 to suggest that the VA has a duty to 
assist the claimant until he or she meets his or her burden 
of establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  However, the 
Board notes that during the October 1998 appeal hearing, the 
veteran listed the names of various private health care 
providers and institutions that had examined/treated him, 
including a Veterans of Foreign Wars' hearing/screening van 
during 1953-1954, Dr. Dwyer during 1964, Dr. Terry Boward 
during 1976, and Timberline Speech and Hearing Center in 
Kansas.  While the veteran indicated at the hearing that he 
had been unsuccessful in obtaining records of prior 
treatment, the veteran was urged by his representative that 
if he remembered something else about prior treatment, to 
submit such in support of his claim.  In this regard, the 
Board observes that the medical records from these health 
care providers/institutions have not been submitted by the 
veteran, and the Board also informs the veteran that he 
should submit any relevant private records he may obtain as 
they may assist him in well grounding his claims for service 
connection.  See 38 U.S.C.A. § 5103 (West 1991); see 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims of service connection, and the reasons for which his 
claims failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for tinnitus is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

